DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said packing".  Claim 11 recites the limitation "the pre-rolled smoking paper".  Claims 12 and 15 recite the limitation "said pre-rolled smoking paper". There is insufficient antecedent basis for these limitations in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baptiste (US 8,051,857).
Baptiste teaches a pre-formed smoking paper and packaging configured to accommodate a plurality thereof comprising: a tobacco leaf (pre-formed smoking paper), said pre-formed smoking paper adapted to a rolled and tubular position 23, i.e. having a body, said body having a first end and a second .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Baptiste. 
Baptiste teaches a pre-formed smoking paper and packaging comprising: a tobacco leaf (pre-formed smoking paper), said pre-formed smoking paper adapted to a rolled and tubular position 23, i.e. having a body, said body of said pre-formed smoking paper having a first portion and an adhesive layer 24 (second portion), said pre-formed smoking paper having a hollow cavity within said first portion and having an opening providing access thereto; a packaging 20, said packing being formed from a plurality of walls, said plurality of walls configured to define an interior volume of the packaging, said packaging having an interior volume with a storage compartment 28 for receiving the body of said pre-formed smoking paper [Fig. 1-7; col. 5, l. 9-48]. Although the compartment is not specifically taught to be prima facie obvious, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Baptiste as applied to claim 1 above, and further in view of Patel (US 2018/0271144). 
Regarding claim 2, Baptiste does not teach a filter. Patel teaches a pre-formed smoking paper including a filter [0020-0022]. It would have been obvious to one of ordinary skill in the art to include a filter with the pre-formed smoking paper of Baptiste for the benefit of filtering the smoke. 
Regarding claim 3, Baptiste teaches said packaging further includes a sheet of water-impermeable material 30 (film) removably secured thereto and configured to provide access to a pre-formed smoking paper [Fig. 5; col. 5, l. 49-67]. Although Baptiste does not specifically teach that this film is transparent, Baptiste does disclose a transparent protective covering in another embodiment [col. 6, l. 1-5]. One of ordinary skill in the art would have found it obvious for the film to be made transparent so that the contents within the packaging are visible. 
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Baptiste and Patel as applied to claim 3 above, and further in view of Goetz (US 1,648,454).
Modified Baptiste is silent to a packing tool. However, it is known in the art for a packing tool to be provided together with a smoking article, as taught by Goetz [Fig. 1-6]. It would have been obvious to one of ordinary skill in the art to include a packing tool with the pre-formed smoking paper and packaging of modified Baptiste, configured to be inserted into said hollow cavity of said first portion, to aid with packing the smoking material added to the hollow cavity. The limitation “said packing tool is provided in alternate sizes so as to accommodate various diameters of the hollow cavity of the first portion” and “the pre-formed smoking paper is provided in alternate sizes” is directed to a change in , In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baptiste, Patel, and Goetz as applied to claim 6 above, and further in view of Sinclair (US 2006/0000481). 
Modified Baptiste does not teach a flavored oil. Sinclair teaches a smoking paper infused with a flavored oil [0014], which would have been obvious to one of ordinary skill in the art to apply to the smoking paper of Baptiste for the benefit of added flavor. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Baptiste as applied to claim 10 above, and further in view of Patel. 
Baptiste does not teach a filter. Patel teaches a pre-formed smoking paper including a filter [0020-0022]. It would have been obvious to one of ordinary skill in the art to include a filter with the pre-formed smoking paper of Baptiste for the benefit of filtering the smoke. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baptiste and Patel as applied to claim 11 above, and further in view of Goetz. 
Modified Baptiste is silent to a packing tool. However, it is known in the art for a packing tool to be provided together with a smoking article, as taught by Goetz [Fig. 1-6]. It would have been obvious to one of ordinary skill in the art to include a packing tool with modified Baptiste, configured to be inserted into said hollow cavity of said first portion, said packing tool being provided within said packaging, to aid with packing the smoking material added to the hollow cavity.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baptiste, Patel, and Goetz as applied to claim 12 above, and further in view of Sinclair.  
Modified Baptiste does not teach a flavored oil. Sinclair teaches a smoking paper infused with a flavored oil [0014], which would have been obvious to one of ordinary skill in the art to apply to the smoking paper of modified Baptiste for the benefit of added flavor. The limitation “wherein the pre-, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baptiste in view of Patel and Goetz.
Baptiste teaches a pre-formed smoking paper and packaging configured to accommodate at least one of the pre-formed smoking papers therein comprising: a tobacco leaf (pre-formed smoking paper), said pre-formed smoking paper adapted to a rolled and tubular position 23, i.e. said pre-formed smoking paper having a body, said body having a first end and a second end, said body of said pre-formed smoking paper having a first portion and an adhesive layer (second portion), said first portion having a hollow cavity, said first portion having an opening providing access to said hollow cavity, first portion and said second portion of said body being integrally formed; a packaging 20, said packaging having at least one exterior wall defining the shape thereof, said packaging having an interior volume, said interior volume of said packaging having a plurality of horizontal dividers and a vertical divider, said horizontal dividers and vertical divider intersecting so as to form a plurality of storage compartments 28 configured to have a pre-formed smoking paper stored therein [Fig. 1-7; col. 5, l. 9-48]. 
Baptiste does not teach a filter. Patel teaches a pre-formed smoking paper including an integrally formed filter [0020-0023]. It would have been obvious to one of ordinary skill in the art to include a filter with the pre-formed smoking paper of Baptiste for the benefit of filtering the smoke. 
Modified Baptiste is silent to a packing tool. However, it is known in the art for a packing tool to be provided together with a smoking article, as taught by Goetz, said packing tool having a first end and a second end, wherein the packing tool includes a middle portion, said middle portion of said packing .
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baptiste, Patel, and Goetz as applied to claim 16 above, and further in view of Kaplan (US 2018/0360103). 
Modified Baptiste does not teach the smoking paper is infused with a THC oil. Kaplan teaches smoking paper infused with a THC oil [0001-0002], which would have been obvious to one of ordinary skill in the art to apply to modified Baptiste to provide the user with the effects associated with THC. 
The limitation “wherein the pre-formed smoking paper is provided in sizes ranging from one inch to one foot and wherein the packaging is sized to accommodate therein” is directed to a change in size, which the Courts have held not sufficient to patentably distinguish over the prior art, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baptiste, Patel, Goetz, and Kaplan as applied to claim 18 above, and further in view of Sinclair. 
Modified Baptiste does not teach a flavored oil. Sinclair teaches a smoking paper infused with a flavored oil [0014], which would have been obvious to one of ordinary skill in the art to apply to the smoking paper of Baptiste for the benefit of added flavor. 
The limitation “wherein the pre-formed smoking paper is provided in alternate sizes” is directed to a change in size, which the Courts have held not sufficient to patentably distinguish over the prior art, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC YAARY/               Examiner, Art Unit 1747